DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.

Claims 1-19, 23, and 25 are pending.  Claims 9-10, 15-19, 23, and 25 are being examined.  Claims 1-8, 11-14 are withdrawn.  Claims 20-22 and 24 are canceled.  Claim 9 is amended with no new subject matter being introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 15-19, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Galligan et al. (US 2007/0154375 A1) in view of Boettge (Boettge et al., “Functionalization of open-celled foams by homogeneous slurry based coatings”, J. Mater, Res., Vol. 28, No. 17, Sept 14, 2013, pp. 2220-2233) and Chen et al. (US 5643545), as evidenced by Williams et al. (US 2013/0030718 A1).
Considering claims 9, 23, and 16-19, Galligan teaches a method of treating air in an air handling system (Galligan, [0006] and [0032]).  Galligan teaches the method comprises treatment of air in the presence of a catalyst for the reduction of VOCs and ozone (Galligan, [0031]).  Galligan teaches suitable catalysts for VOC and ozone removal from air include palladium, iron oxide, ceria, and/or nickel (Galligan, [0008]-[0010] and [0012]-[0016]).  Galligan teaches use of foamed metal as a carrier for a catalytic material (Galligan, [0053]).  Galligan teaches stainless steel is a suitable metallic foam substrate (Galligan, [0054]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a catalyst comprising iron oxide, nickel, ceria, or palladium support on stainless steel foam.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because iron oxide, nickel, ceria, and palladium are known to be suitable catalysts for treatment of air in removal of VOCs and ozone and a stainless steel foam is a suitable support/carrier for catalytic materials.
Galligan does not explicitly teach the catalyst is directly deposited on the stainless steel foam.
However, Boettge teaches catalytic coating is the most frequently used method of the functionalization of open-celled foams (metallic/ceramic) and most described coating methods are slurry-based; wherein cellular structures are dipped into slurry or a precursor solution of the catalytically active material and the excessive slurry is removed by shaking or blowing with compressed air; after drying and calcination, the same coating method is repeated until the desired loading is achieved; although scientific papers mention different ideas to improve adhesion such as pretreatment of foam surfaces, Boettge teaches an improvement upon the most frequently used method and teaches a coating technology comprising a combination of dip coating and spin coating wherein a homogeneous layer of a defined thickness is formed without pretreatment of the foam surface (Boettge, page 2222 sections III.A & III.B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to deposit the catalyst directly on the stainless steel foam.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do because the method of directly depositing the catalyst on the metallic foam wherein the foam is dipped into slurry or a precursor solution of the catalytically active material and removal of excess slurry/precursor solution is the most frequently used method in the industry and with the improved method of Boettge results in a homogenous layer while eliminating the need for an extra step of pretreatment of the foam surface with a reasonable expectation of success.
Galligan does not explicitly teach heating the air in the presence of the catalyst.
However, Galligan teaches ozone abatement is increased if the air being treated is heated to a higher temperature (Galligan, [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to heat the air in the presence of the catalyst.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired/increased ozone abatement with a reasonable expectation of success. 
Galligan teaches the air is contaminated with at least one compound and wherein the method further comprises oxidizing at least one of the at least one compounds (Galligan, [0043], [0049]).
Galligan teaches abatement of VOCs and ozone from aircraft cabin air (Galligan, [0022]).  As evidenced in paragraph [0005] of Williams, the VOCs in the aircraft cabin air comprise of benzene, toluene, ethyl benzene, undecane, and tricresylphosphates among others.  Thus, it would be expected that the air being treated in Galligan’s method is contaminated with at least one compound of the claimed formulas I-IV.
Galligan does not explicitly teach the at least one compound of the claimed formulas is heated in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.
However, Chen teaches a method of treating a gas stream comprising at least one non-halogenated carbonaceous compound such as benzene, toluene, among others comprising contacting the gas stream at a temperature of 150°C to 450°C with a first catalyst (Chen, Col. 11 lines 5-25).  Chen teaches the catalyst comprises at least one metal or metal compound which can include metals and metal oxides known to promote catalytic oxidation of carbonaceous compounds, such as oxides of iron, nickel, and palladium (Chen, Col. 3 lines 27-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to heat the at least one compound of the claimed formulas in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired treatment of pollutants present in the air with a reasonable expectation of success.
Considering claim 10, Galligan does not explicitly teach the air is heated in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.
However, Chen teaches a method of treating a gas stream comprising at least one non-halogenated carbonaceous compound such as benzene, toluene, among others comprising contacting the gas stream at a temperature of 150°C to 450°C with a first catalyst (Chen, Col. 11 lines 5-25).  Chen teaches the catalyst comprises at least one metal or metal compound which can include metals and metal oxides known to promote catalytic oxidation of carbonaceous compounds, such as oxides of iron, nickel, and palladium (Chen, Col. 3 lines 27-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to heat the air in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired treatment of pollutants present in the air with a reasonable expectation of success.
Considering claim 15, Galligan teaches the catalyst comprises 0.5 weight % to 15 weight % precious metal component (i.e., palladium) and 0.01 to about 8 weight % (Galligan, [0044]-[0045]).  A prima facie case of obviousness exists because the claimed range of 2 to 15 wt% overlaps or lies within the range taught by Galligan (see §MPEP 2144.05(I)).
Considering claim 25, Galligan teaches stainless steel is a suitable metallic foam substrate (Galligan, [0054]) and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use any stainless steel including an SAE/AISI grade with 3 prefix because Galligan teaches stainless steel foam substrate is suitable for his invention.

Response to Arguments
Applicant’s arguments filed regarding Galligan only discloses a foam metal trap and nowhere is the metal foam trap disclosed or suggested to be, or to substitute for, the converter/catalyst have been fully considered but are not persuasive.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
Galligan’s preferred embodiment comprises a foam metal trap coupled upstream from a catalyst/converter so as to prevent poisoning of the catalyst.  However, Applicant’s assertion that paragraph [0053] of Galligan is directed only to the trap is a narrowing of Galligan’s teachings.  In paragraph [0053], Galligan clearly teaches the use of foamed metal as a carrier for a catalytic material; thus, suggesting that the catalyst for the reduction of VOCs and ozone can be supported on a foamed metal carrier.  Paragraph [0063] of Galligan further supports the alternative embodiment by teaching that a catalyst may be employed on the metallic foam; the catalyst may be any known catalyst for the reduction of volatile organic compounds and/or ozone; the catalyst may be employed in the downstream half of the metallic foam trap to prevent substantial poisoning thereof.

Applicant’s arguments filed regarding there is nothing in Galligan to suggest that any of the catalysts identified in Galligan would be suitable and effective at oxidizing the specific compounds list in the claim have been fully considered but are not persuasive.
Galligan teaches abatement of VOCs and ozone from aircraft cabin air (Galligan, [0022]).  As evidenced in paragraph [0005] of Williams, the VOCs in the aircraft cabin air comprise of benzene, toluene, ethyl benzene, undecane, and tricresylphosphates among others.  The VOCs that Galligan is removing are those present in aircraft cabin air which include the compounds with the claimed formulas (i.e., benzene, toluene, ethyl benzene, undecane, and tricresylphosphates).

Applicant’s arguments filed regarding Galligan leads away from any approach in which a catalyst is coated directly onto a metal substrate have been fully considered but are not persuasive.
The rejection is based on Galligan’s teaching that the VOC/ozone reduction catalyst may be supported onto a metallic foam substrate.  Galligan in paragraph [0055] teaches pre-treatment metallic thermal arc sprayed layer and optionally a washcoat layer wherein the arc sprayed layer coating can be useful to facilitate the adhesion of the washcoat layer.  Boettge teaches a method wherein a functional layer can be directly coated onto a metallic foam substrate without the need for pretreatment of the substrate.  
In the instant case, Galligan’s disclosure of a sprayed layer coating to facilitate the adhesion of the washcoat layer does not constitute a teaching away from using Boettge’s method of directly coating a metallic foam with a functional layer without the need for pretreatment of the substrate because such disclosure does not criticize, discredit, or otherwise discourage using a different method of coating the substrate that would still provide adequate adhesion without pre-treatment of the substrate.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, Galligan teaches Galligan teaches suitable catalysts for VOC and ozone removal from air include palladium, iron oxide, ceria, and/or nickel (Galligan, [0008]-[0010] and [0012]-[0016]).  Galligan teaches use of foamed metal as a carrier for a catalytic material (Galligan, [0053]).  Galligan teaches stainless steel is a suitable metallic foam substrate (Galligan, [0054]).  Boettge teaches a method wherein a functional layer can be directly coated onto a metallic foam substrate without the need for pretreatment of the substrate.  Thus, Boettge provides the motivation (i.e., elimination of a step of pre-treating the substrate) for directly coating a metallic foam substrate with a functional layer (i.e., catalyst layer).  

Applicant’s arguments filed regarding the Poles reference have been fully considered and are moot because the Poles reference is not used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734